COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-209-
CV



IN RE PENNY REEVES								   RELATOR





------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's  petition for writ of mandamus.  
Relator complains about the trial court's April 7, 2004 order.  The order states that relator shall submit her claims to arbitration, and orders that relator's “claims and causes of action against Defendants are hereby dismissed in their entirety  without prejudice.”  The trial court has notified this court that there are no pending counterclaims or cross-claims.  Therefore, because the trial court's order expressly disposed of all parties and claims, the order is final and appealable.  
See Lehmann v. Har-Con Corp
. 39 S.W.3d 191, 205 (Tex. 2001).  Thus, because relator has an adequate remedy at law, she is not entitled to mandamus relief.  
See Walker v. Packer
, 827 S.W.2d 833, 839 (Tex. 1992) (orig proceeding).

  Accordingly, relator's petition for writ of mandamus is denied.
  
Relator shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL B
:  HOLMAN, DAUPHINOT, and GARDNER, JJ.



DELIVERED July 14, 2004



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.